ORDINANCE OF THE CITY OF JACKSON REPEALING SECTION 86-401 THROUGH
86-409 OF THE JACKSON CODE OF ORDINANCES.

WHEREAS, Sections 86-401 through 86-409 of the Jackson Code of Ordinances, also known as
“An Ordinance of the City of Jackson, Mississippi, Prohibiting Certain Activities Near Health Care
Facilities”, was adopted by the Governing Authorities on, or about, October 1, 2019; and;

WHEREAS, the Governing Authorities have evaluated the ordinance’s effect on the rights of
various persons, and finds that it should be repealed; and

WHEREAS, delaying the effective date of the repeal of the afore-mentioned ordinances may cause
unnecessary confusion and harm; therefore, the Governing Authorities unanimously find that there is “good
cause” for the repeal to take immediate effect pursuant to Section 21-13-11 of the Miss. Code of 1972, as
amended.

BE IT, THEREFORE, RESOLVED that Sections 86-401 through 86-409 of the Code of
Ordinances for the City of Jackson, Mississippi are hereby repealed as follows:

SECTION 1
That Sections 86-401 thru 86-409 of the Jackson Code of Ordinance are hereby repealed.
SECTION 2

The Governing Authorities has found “good cause”, as defined by Section 21-13-11 of the Miss.
Code of 1972, for this order to take immediate effect; therefore, Section 1 is immediately effective.

Council Member Tillman moved adoption; Council Member Lindsay seconded.
Yeas — Banks, Lindsay, Stamps and Tillman.

Nays — None,

Absent — Foote and Stokes.

ATTEST:

Angela Harris
Municipal Clerk

I, Angela Harris, the duly appointed qualified Municipal Clerk and lawful custodian of records of
the Council and seal of said City of Jackson, Mississippi, certify that the foregoing is a true and exact
copy of an Order passed by the City Council at its Special City Council Meeting on November 16,
2020 and recorded in Minute Book “6-S.”

WITNESS my signature and official seal of office, this the 16" day of November, 2020.

SEAL

EXHIBIT
tls

 
